Order entered October 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00566-CV

                  SUSAN ELIZABETH WRIGHT, Appellant

                                        V.

                     JAMES TURNER WRIGHT, Appellee

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-24919

                                     ORDER

      Before the Court is appellant’s October 5, 2020 motion for an extension of

time to file her brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellant on October 5, 2020 filed as of the date of

this order.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE